                                                                                               IJ.S. DISTRICT CC1l'RT



                                                                                              ~I~Y 2 ~ ~t~;~~ ~

                                                                                          eYM~I,


                                      UNITED STATES DISTRICT COURT
                                     CENTRAL DISTRICT OF CALIFORNIA

 UNITED STATES OF AMERICA,                                     cASE rruMBER
                                                   PLAINTIFF                          (~►~




                                                                    ORDER OF TEMPORARY DETENTION
  ~~`~~            ~        ~'~J                                      PENDING HEARING PURSUANT
                                             DEFENDANT(S).               TO BAIL REFORM ACT



    Upon motion of   ~~~~Y.~~~~~'x/'Y                                   , IT IS ORDERED that a detention hearing
is set for         C                                           2~       , at ~-:!~ ❑a.m./ fe~~ before the
Honorable       f~ r1`                                                  , in Courtroom~,~— fl

    Pending this hearing, the defendant shall be held in custody by the United States Marshal or
                                                                            and produced for the hearing.
                       (Other custodial officer)


                                                                                          r

Dated:     ..~
             a 2. 7l ~~
                                                   U.S. District Judge/Magistrate Judge




                  ORDER OF TEMPORARY DETENTION PENDING HEARING PURSUANT TO BAIL REFORM ACT
CR-66(10/97)                                                                                                      Page 1 of 1
